DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair et al. US Patent No. 5,940,222.
Regarding claim 1, Sinclair teaches a variable magnification optical system (at least in Figs. 1 and 2) consisting of, in order from an object side: 
a first optical system (Fig. 1: G1) that includes two reflecting mirrors (M1 and M2) having reflective surfaces arranged to face each other and remains stationary with respect to an image plane  (IP) during changing magnification; and 
a second optical system (G22 and G23) that includes a plurality of lens groups (L4-L10) moving during changing magnification (as shown in Fig. 1 and Fig. 2: L4-L10 are moving to change the focal length of the optical device), 
wherein the two reflecting mirrors (M1 and M2) consist of 
a first reflecting mirror (M1) that is an optical element having a power at a position closest to the object side on an optical path (Fig. 1: depicts that the focal length of the mirror near the object side surface, which it is apparent for the mirror to have a power, which is p = 1/f), has 
 a second reflecting mirror (M2) that has a reflective surface convex toward an image side (Fig. 1: depicts the surface to the image side is convex) and reflects the reflected light, which is reflected from the first reflecting mirror, toward the image side (Fig. 1: depicts M2 reflecting the light that reflected from M1, reflecting toward the image side),
 wherein the second optical system includes (G22 and G23), successively in order from a position closest to the object side (see Fig. 1), 
a first lens group (L4-L7) that consistently moves to the object side during changing magnification from a wide-angle end to a telephoto end (Fig. 1 and Fig. 2: depicts the change in the focal length from 600 nm to 1900 nm, which infers the magnification of the optical system is changing from wide-angle end to telephoto end) and has a positive refractive power (the combined power for L4-L7 is positive ~594), and 
a second lens group (L8-L10) that moves in a direction of an optical axis (Fig. 1 and Fig. 2: depicts the movement of L8-L10 in the optical axis) with a locus different from a locus of the first lens group during changing magnification and has a positive refractive power (the combined power for L8-L10 is positive ~77), and 
wherein an intermediate image (Fig. 1 and Fig. 2: II) is formed between the second reflecting mirror (M1) and the first lens group (L4-L7), and the intermediate image is re-formed through the second optical system (Fig. 1 and Fig. 2: depicts that once the intermediate image II is formed, the image II further propagates through optical system G22 and G23). 
Regarding claim 2, Sinclair further teaches the variable magnification optical system according to claim 1, wherein the first optical system (G1) includes a field lens group that consists of two or less lenses (G1 includes L2) and that has a positive refractive power (from Table 1: L2 has positive power) and that is a lens component closest to the intermediate image (Fig. 1: L2 is near to II).
Regarding claim 20, Sinclair teaches an imaging apparatus comprising the variable magnification optical system according to claim 1 (see abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair as applied to claim 1 above, and further in view of Palmer US Patent No. 4,714,307.
Regarding claim 3, Sinclair teaches the variable magnification optical system according to claim 1, but fails to teaches wherein the first optical system includes a correction lens group consisting of two or less lenses which are disposed in an optical path from the first reflecting mirror to the second reflecting mirror and in an optical path from the second reflecting mirror to a position of the intermediate image and which have a common optical axis with respect to the first reflecting mirror and the second reflecting mirror. 
In the same field of endeavor, Palmer teaches wherein the first optical system includes a correction lens group consisting of two or less lenses which are disposed in an optical path from the first reflecting mirror to the second reflecting mirror and in an optical path from the second 
Regarding claim 5, Sinclair teaches the variable magnification optical system according to claim 1, wherein the first optical system includes a field lens group that consists of two or less lenses (G1 includes L2) and that has a positive refractive power (from Table 1: L2 has positive power) and that is a lens component closest to the intermediate image (Fig. 1: L2 is near to II), and wherein optical elements having powers included in the first optical system are only the first reflecting mirror, the second reflecting mirror, the field lens group (M1, M2, and L2). Sinclair fails to teach a correction lens group consisting of two or less lenses which are disposed in an optical path from the first reflecting mirror to the second reflecting mirror and in an optical path from the second reflecting mirror to a position of the intermediate image and which have a common optical axis with respect to the first reflecting mirror and the second reflecting mirror, and the correction lens group. 
In the same field of endeavor, Palmer teaches wherein the first optical system includes a correction lens group consisting of two or less lenses which are disposed in an optical path from the first reflecting mirror to the second reflecting mirror and in an optical path from the second reflecting mirror to a position of the intermediate image and which have a common optical axis with respect to the first reflecting mirror and the second reflecting mirror (Fig. 1: teaches lens group 3 and 4, disposed in an optical path from M1 to M2). Accordingly, it would have been .  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair as applied to claim 1 above, and further in view of Epple US 2009/0185153.
Regarding claim 4, Sinclair teaches the variable magnification optical system according to claim 1, but fails to teach wherein the reflective surface of the first reflecting mirror and the reflective surface of the second reflecting mirror are spherical. 
	In the same field of endeavor, Epple teaches an optical system (at least in Fig. 1), wherein the reflective surface of the first reflecting mirror and the reflective surface of the second reflecting mirror are spherical (para [0094 and [0125]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mirror of Sinclair by utilizing the claimed spherical mirror as taught by Epple in order to correct spherical aberration.
Allowable Subject Matter
Claims 6-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the variable magnification optical system according to claim 1, wherein a lens closest to the image side in the first lens group and a lens closest to the object side in the second lens group have positive refractive powers and are convex to each other. 

Regarding claim 8, the variable magnification optical system according to claim 1, wherein the second optical system includes at least one lens group at a position closer to the image side than the second lens group, and wherein a lens group closest to the image side in the second optical system has a positive refractive power. 
Regarding claim 9, the variable magnification optical system according to claim 8, wherein the lens group closest to the image side in the second optical system is a single lens. 
Regarding claim 10, the variable magnification optical system according to claim 1, wherein assuming that a radius of curvature of the reflective surface of the first reflecting mirror is rM1, and a radius of curvature of the reflective surface of the second reflecting mirror is rM2, Conditional Expression (13) is satisfied, 1<rM1/rM2<2.5 (13). 
Regarding claim 11, the variable magnification optical system according to claim 1, wherein the first optical system includes a correction lens group consisting of two or less lenses which are disposed in an optical path from the first reflecting mirror to the second reflecting mirror and in an optical path from the second reflecting mirror to a position of the intermediate image and which have a common optical axis with respect to the first reflecting mirror and the second reflecting mirror, and wherein assuming that a radius of curvature of the reflective surface of the first reflecting mirror is rM1, and a focal length of the correction lens group is fC, Conditional Expression (14) is satisfied, 0.07<rM1/fC<0.5 (14). 
Regarding claim 12, the variable magnification optical system according to claim 1, wherein assuming that a lateral magnification of the second optical system at the telephoto end in 
Regarding claim 13, the variable magnification optical system according to claim 1, wherein the first optical system includes a field lens group that consists of two or less lenses and that has a positive refractive power and that is a lens component closest to the intermediate image, and wherein assuming that a focal length of the field lens group is fFd, and a distance on the optical axis from the intermediate image, which is formed during focusing on an object at infinity, to a lens surface closest to the object side in the second lens group at the wide-angle end is LA, Conditional Expression (16) is satisfied, 0.4<fFd/LA<1 (16). 
Regarding claim 14, the variable magnification optical system according to claim 1, wherein assuming that a focal length of the first lens group is fG1, and a focal length of the second lens group is fG2, Conditional Expression (17) is satisfied, 1.5<fG1/fG2<4 (17). 
Regarding claim 15, the variable magnification optical system according to claim 10, wherein Conditional Expression (13-1) is satisfied, 1.2<rM1/rM2<2.2 (13-1). 
Regarding claim 16, the variable magnification optical system according to claim 11, wherein Conditional Expression (14-1) is satisfied, 0.1<rM1/fC<0.45 (14-1). 
Regarding claim 17, the variable magnification optical system according to claim 12, wherein Conditional Expression (15-1) is satisfied, -0.4<.beta.rT/MAG<-0.28 (15-1). 
Regarding claim 18, the variable magnification optical system according to claim 13, wherein Conditional Expression (16-1) is satisfied, 0.5<fFd/LA<0.8 (16-1). 
Regarding claim 19, the variable magnification optical system according to claim 14, wherein Conditional Expression (17-1) is satisfied, 1.7<fG1/fG2<3.8 (17-1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BUMSUK WON can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.